Title: Thomas Jefferson to Joseph Miller, 14 October 1816
From: Jefferson, Thomas
To: Miller, Joseph


          
            Dear Captain
            Monticello Oct. 14. 16.
          
          I returned from Bedford a few days ago, which has delayed the commencement of our malting till three days ago. altho I shall set out for Bedford again on the 19th to continue there to the end first of December, yet I shall take measures to enable Peter to go on with his malting and brewing.
          not to be too late again in providing corks, as I was last year, and fearing I should get bad ones at Richmond, I will ask the favor of you to procure 8. gross for me of the best, and forward them to mr Gibson who will answer your draught for them, or if you will note the cost to me I will inclose it to you in Richmond bank bills, unless you should come here and recieve it as we had heretofore hoped. I salute you with friendship and respect.
          Th: Jefferson
        